Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10, 13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodera, US Patent 6,718,484 (hereinafter Kodera) in view of Anderson et al., US Patent Application Publication 2005/0021931 (hereinafter Anderson).
Regarding claim 1, Kodera teaches:
Apparatus for synchronising execution of a plurality of threads on a multi- threaded processor (see e.g. fig. 1, 12, col. 7 lines 57-65), each thread being provided with a number of synchronisation points (see e.g. fig. 3, col. 9 lines 50-62), the apparatus comprising: a controller configured to pause execution of a first thread of the plurality of threads on the multi-threaded processor when the first thread reaches a synchronisation point, until all other threads of the plurality of threads with which the first thread is intended to be synchronised reach a corresponding synchronisation point (see e.g. col. 8 lines 38-41).
Kodera fails to explicitly teach the apparatus configured to determine resources available for processing the first thread and all the other threads of the plurality of threads with which the first thread is intended to be synchronised, and cause execution to subsequently resume based on the determined resources.
Anderson teaches determining resources available for threads, and resuming execution for threads based on the determined resources (see e.g. para. [0019-26]).
At the time of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodera and Anderson to determine resources available for processing the first thread and all the other threads of the plurality of threads with which the first thread is intended to be synchronised, and cause execution to subsequently resume based on the determined resources. This would have provided an advantage such as discussed by Anderson to “handle an urgent event quickly whilst controlling any disruption to programs executed on other threads; and, adapt to disruptions in its defined rate of instruction issue caused by the handling of urgent events on other threads” (see para. [0004]). 
	Regarding claim 2, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to cause execution of threads to subsequently resume in a cyclic manner (see e.g. Anderson para. [0019], threads resume according to a clock cycle).
Regarding claim 3, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to cause execution of at least two of: the first thread and the other threads of the plurality of threads with which the first thread is intended to be synchronised to subsequently resume (see e.g. Kodera col. 7 lines 57-65, Anderson para. [0019-26]).
Regarding claim 4, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to determine whether any other thread has a higher priority for execution than the first thread and all the other threads of the plurality of threads with which the first thread is intended to be synchronised, and to cause execution to subsequently resume based on that determination (see e.g. Anderson para. [0019-26]).
Regarding claim 5, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1 in which the controller is further configured to cause execution of the first thread to be paused in a wait for synchronisation start state (see e.g. Kodera col. 13 line 62 – col. 14 line 55).
	Regarding claim 8, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to repeatedly check whether the threads with which the paused first thread is to be synchronised have also paused (see e.g. Kodera col. 13 line 62 – col. 14 line 55).
	Regarding claim 10, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 8, in which the controller is further configured to check the status of at least one bit in a status register for each of the threads (see e.g. Kodera col. 9 line 50 – col. 10 line 13).
	
	Regarding claim 13, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to switch the paused first thread with another thread of the plurality of threads which is available for execution (see e.g. Anderson para. [0025-39]).
	Regarding claim 15, Kodera in view of Anderson teaches or suggests:
The apparatus of claim 1, in which the controller is further configured to switch two or more paused threads with other threads of the plurality of threads which are available for execution, the controller being configured to switch threads of the two or more paused threads on each clock cycle of a clock accessible to the controller (see e.g. Anderson para. [0025-39]).
Claims 16-20 are rejected for reasons corresponding to those given above for claims 1-5, 8, 10, 13, 15.

Allowable Subject Matter
Claims 6-7, 9, 11-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,698,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘690 patent and the instant application have substantially similar scope.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,481,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘911 patent and the instant application have substantially similar scope.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,656,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘400 patent and the instant application have substantially similar scope.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,286,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘180 patent and the instant application have substantially similar scope.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183